 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 1 of 24 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR EASTERN DISTRICT OF VIRGINIA,
                              (ALEXANDRIA DIVISION)
________________________________________________
                                                 )
GERBER LEGENDARY BLADES DIVISION,                )
FISKARS BRANDS, INC.,                            )
                                                 )
            Plaintiff,                           )
                                                 )
      v.                                         ) Case No. _____________
                                                 )
U.S. ABILITYONE COMMISSION,                      )
                                                 )
            Defendant.                           )
_______________________________________________ )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

   1. Plaintiff, Gerber Legendary Blades Division, Fiskars Brands, Inc. (Gerber), brings this

action to compel the U.S. AbilityOne Commission (AbilityOne) to release records withheld in

violation of the Freedom of Information Act (FOIA), 5 U.S.C. § 552.

   2. AbilityOne is violating FOIA by failing to produce (or lawfully withhold) records in

accordance with FOIA’s statutorily prescribed time limits.

   3. Gerber respectfully requests that the Court order AbilityOne to immediately produce all

responsive agency records that AbilityOne has unlawfully withheld from Gerber.

                                           PARTIES

   4. Gerber, located at 14200 SW 72nd Ave., Portland, Oregon 97224, is a longstanding supplier

of knives, multi-tools, and other complex problem-solving gear to customers that include the U.S.

military and other federal agencies.
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 2 of 24 PageID# 2



    5. Built on the pillars of craftsmanship, innovation, and an unrelenting commitment to quality,

Gerber has been one of the most trusted brands in its industry since 1939.

    6. AbilityOne, located at 1401 S. Clark St., Arlington, Virginia 22202, is an independent

federal agency established by the Javits-Wagner-O’Day Act (JWOD), 41 U.S.C. §§ 8501-8506.

                                  JURISDICTION AND VENUE

    7. This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

    8. Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                     LEGAL BACKGROUND

    9. The JWOD, 41 U.S.C. §§ 8501-8506, requires federal agencies to purchase “suitable”

commodities and services from qualified non-profit agencies (NPA) that employ a certain

percentage of blind or severely disabled individuals. See 41 C.F.R. § 51-2.4(a).

    10. Under the JWOD, Congress established AbilityOne, which, among other things,

determines whether a commodity or service is suitable for purchase from a qualified NPA. See 41

U.S.C. § 8502-03.

    11. If AbilityOne determines that a commodity or service is suitable for purchase from a

qualified NPA, AbilityOne adds that item to its “Procurement List.” Id. at § 8503(a).

    12. The Procurement List is the list of suitable commodities and services that the government

must purchase from qualified NPAs; once AbilityOne adds a commodity to the Procurement List,

businesses can no longer sell that product to the government. See Id. at §§ 8503(a); 8504.

    13. Under AbilityOne’s regulations, a commodity is “suitable” for addition to the Procurement

List if it satisfies the following four conditions:

                (1) Employment potential. The Proposed addition must demonstrate
                a potential to generate employment for persons who are blind or
                have other severe disabilities.



                                                      2
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 3 of 24 PageID# 3



               (2) NPA qualifications. The NPA (or agencies) proposing to furnish
               the item must qualify as a NPA serving persons who are blind or
               have other severe disabilities . . . .

               (3) Capability. The NPA (or agencies) desiring to furnish
               a commodity or service under the JWOD program must satisfy the
               Committee as to the extent of the labor operations to be performed
               and that it will have the capability to meet Government quality
               standards and delivery schedules by the time it assumes
               responsibility for supplying the Government.

               (4) Level of adverse impact on current contractor for the commodity
               or service.

See 41 C.F.R. § 51-2.4.
                                  FACTUAL BACKGROUND

   14. On July 6, 2018, AbilityOne published a Federal Register notice that proposed adding

seven Gerber weapon cleaning tool kits to the Procurement List. See Procurement List; Proposed

Additions and Deletions, 83 Fed. Reg. 31,529 (July 6, 2018).

   15. AbilityOne did not communicate with Gerber prior to publishing the July 6, 2018, Federal

Register notice, and Gerber did not learn of the proposal until late 2018.

   16. On October 30, 2018, seeking to understand AbilityOne’s authority for adding its products

to the Procurement List, Gerber submitted a FOIA request for the following records:

           a. All records the [AbilityOne] Commission has developed, considered, or relied
              upon with respect to the listing or potential listing on the Commission’s
              Procurement List of products with the following National Stock Numbers (NSN):
              (a) NSN 5180-01-516-3218; (b) NSN 5180-01-516-3219; (c) NSN 5180-01-516-
              3220; (d) NSN 5180-01-516-3222; (e) NSN 5180-01-516-3224; (f) NSN 5180-
              01-516-3225; and (g) NSN 5180-XXX-XX-XXXX.

           b. To the extent not covered by request (1), all records related to the Commission’s
              consideration of the suitability of the NSNs identified in request (1) for addition
              to the Procurement List under the criteria set forth at 41 C.F.R. § 51-2.4.

           c. All records related to any other Fiskars Brands, Inc. or Gerber products that the
              Commission is considering for addition to the Procurement List.




                                                 3
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 4 of 24 PageID# 4



See Ex. 1, Oct. 30, 2018, FOIA Request, at A1.1

   17. Gerber agreed to pay at least $500 for compliance with the FOIA request. Id. at A2.

   18. On October 31, 2018, AbilityOne acknowledged receipt of Gerber’s FOIA request, but

provided no information about how and when AbilityOne would comply with the FOIA request.

See Ex. 2, Oct. 31, 2018, FOIA Acknowledgement Email, at A3.

   19. The October 31, 2018, acknowledgment of receipt is the only direct communication Gerber

has received from AbilityOne about the FOIA request.

   20. On February 26, 2019, Gerber sent an email to an AbilityOne official seeking information

on the status of the FOIA request. See Ex. 3, Feb. 26, 2019, Email Chain, at A4.

   21. As relevant here, the AbilityOne official responded as follows: “I do not know what the

plan is to provide you a response however, I have copied our new FOIA coordinator . . . to assist

you.” Id.

   22. The new FOIA coordinator has not contacted Gerber.

   23. On June 28, 2019, Gerber sent the FOIA coordinator a letter again seeking a response to

the October 30, 2018, FOIA request. See Ex. 4, June 28, 2019, Gerber Letter, at A8-9.

   24. In its letter, Gerber explained that it intended to enforce its rights under FOIA if AbilityOne

did not fully respond to the FOIA request by July 12, 2019. Id.

   25. On July 11, 2019, Gerber emailed the FOIA coordinator asking for an update. See Ex. 5,

July 11, 2019, Gerber Email, at A12.

   26. The FOIA coordinator did not respond to Gerber’s June 28 letter or its July 11 email.

   27. Thus, despite the fact that almost nine months have passed since Gerber submitted its FOIA

request, AbilityOne has not informed Gerber (i) whether AbilityOne has responsive documents,



   1
       “A__” refers to a page of the appendix to this complaint.
                                                  4
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 5 of 24 PageID# 5



(ii) when AbilityOne will release responsive documents, or (iii) AbilityOne’s basis for withholding

any responsive documents.

                                         COUNT I
                (Failure to Respond Within FOIA’s 20-Day Statutory Deadline)

    28. Gerber realleges and incorporates by reference all of the allegations in paragraphs 1-27 as

if fully set forth herein.

    29. Upon receiving a FOIA request, an agency must determine within 20 business days

“whether to comply with such request” and must “immediately notify the person making such

request of such determination and the reasons therefor, and of the right of such person to appeal to

the head of the agency any adverse determination.” 5 U.S.C. § 552(a)(6)(A)(i).

    30. AbilityOne violated section 552(a)(6)(A)(i) of FOIA by failing to determine within 20

business days whether to disclose responsive documents and failing to immediately notify Gerber

about the rationale for its determination.

                                        COUNT II
           (Failure to Make Responsive Non-Exempt Records Promptly Available)

    31. Gerber realleges and incorporates by reference all of the allegations in paragraphs 1-30 as

if fully set forth herein.

    32. FOIA requires that after receiving a request for records that “reasonably describes” the

records sought and complies with “published rules … and procedures to be followed,” AbilityOne

“shall make the records promptly available to any person.” See 5 U.S.C. § 552(a)(3)(A).

    33. Gerber’s FOIA request reasonably described the records sought and complied with

AbilityOne’s published rules and procedures.

    34. Therefore, AbilityOne’s failure to promptly make available non-exempt records responsive

to Gerber’s FOIA request violates section 552(a)(3)(A) of FOIA.



                                                 5
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 6 of 24 PageID# 6



                                   PRAYER FOR RELIEF

WHEREFORE, Gerber respectfully requests that this Court award the following relief:

   (A) Declare that AbilityOne unlawfully failed to respond to Gerber’s October 30, 2018,

       FOIA request;

   (B) Order AbilityOne to (i) determine whether it has documents responsive to Gerber’s

       request and (ii) produce all responsive documents at no cost to Gerber within 10 days

       of such order;

   (C) Order AbilityOne to produce a Vaughn index of any responsive records withheld under

       a claim of exemption;

   (D) Award Gerber its litigation costs, including reasonable attorney fees; and

   (E) Grant Gerber such further and additional relief as the Court deems just and proper.


                                            Respectfully submitted

                                            s/ Timothy D. Belevetz
                                            TIMOTHY D. BELEVETZ (VA Bar No. 36110)
                                            Ice Miller
                                            20 F St. NW, Suite 850
                                            Washington, DC 20001
                                            Telephone: (202) 572-1605
                                            Facsimile: (202) 807-4016
                                            Email: timothy.belevetz@icemiller.com

                                            s/ Joshua D. Schnell
                                            JOSHUA D. SCHNELL* (VA Bar No. 78165)
                                            Ice Miller LLP
                                            20 F St. NW, Suite 850
                                            Washington, DC 20001
                                            Telephone: (202) 572-1603
                                            Facsimile: (202) 572-1604
                                            Email: joshua.schnell@icemiller.com

                                            *Application for admission forthcoming

July 18, 2019                               Counsel for Plaintiff

                                                6
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 7 of 24 PageID# 7



                                       APPENDIX TABLE OF CONTENTS

Exhibit 1 – Oct. 30, 2018, FOIA Request .................................................................................... A1

Exhibit 2 – Oct. 31, 2018, FOIA Acknowledgement Email ........................................................ A3

Exhibit 3 – Feb. 26, 2019, Email Chain....................................................................................... A4

Exhibit 4 – June 28, 2019, Gerber Letter ..................................................................................... A8

Exhibit 5 – July 11, 2019, Gerber Email ................................................................................... A12
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 8 of 24 PageID# 8




            Exhibit 1
 Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 9 of 24 PageID# 9




                                                                          WRITER’S DIRECT NUMBER: (202) 572-1603
October 30, 2018                                                                       DIRECT FAX: (202) 572-1604
                                                                              EMAIL: Joshua.Schnell@icemiller.com




                                         FOIA REQUEST

Via Email

Tina Ballard
Executive Director
U.S. AbilityOne Commission
Jefferson Plaza 2, Suite 10800
1421 Jefferson Davis Highway
Arlington, VA 22202-3259
tballard@abilityone.gov

        RE:    FOIA Request for Records Related to Fiskars Brands, Inc. Products

Dear Ms. Ballard:

        My firm represents Fiskars Brands, Inc., and I write to request records under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552, and the U.S. AbilityOne Commission regulations at
41 C.F.R. Part 51-8.

   I.       Description of Records Sought

       Please produce records of the following types in the AbilityOne Commission’s
possession, custody, or control:

        (1) All records the Commission has developed, considered, or relied upon with respect to
            the listing or potential listing on the Commission’s Procurement List of products with
            the following National Stock Numbers (NSN): (a) NSN 5180-01-516-3218; (b) NSN
            5180-01-516-3219; (c) NSN 5180-01-516-3220; (d) NSN 5180-01-516-3222; (e)
            NSN 5180-01-516-3224; (f) NSN 5180-01-516-3225; and (g) NSN 5180-015-16-
            3227.

        (2) To the extent not covered by request (1), all records related to the Commission’s
            consideration of the suitability of the NSNs identified in request (1) for addition to the
            Procurement List under the criteria set forth at 41 C.F.R. § 51-2.4.

        (3) All records related to any other Fiskars Brands, Inc. or Gerber products that the
            Commission is considering for addition to the Procurement List.




                                                 A1
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 10 of 24 PageID# 10



October 30, 2018
Page 2


   II.     Willingness to Pay Fees

       Fiskars Brands is willing to pay fees for this request up to $500. Please contact me as soon
as possible if you estimate that the Commission’s fees will exceed this limit.

   III.    FOIA Exemptions

        If the Commission invokes any FOIA exemptions in response to this request, please include
sufficient information for us to assess the basis for each asserted exemption. For example, if the
Commission withholds a record (or portion of a record) under FOIA exemption 4, please identify
why the Commission believes disclosure of the record is likely to cause substantial competitive
harm. Similarly, if the Commission withholds any administrative record documents (or portions
of a document) under FOIA exemption 5, please identify the Commission’s legal authority for
asserting privilege over a document that is part of an administrative record. This information will
help us decide whether to appeal an adverse determination.

   IV.     Conclusion

        Thank you for your attention to this FOIA request. Please send me responsive records on
a rolling basis as the Commission’s search for – or deliberations concerning – certain records
should not delay the production of other records that are ready for production. If possible, please
email the requested records to me at joshua.schnell@icemiller.com. If email is not possible, you
may mail the records to me at the following address:

                                      Joshua Schnell
                                      Ice Miller LLP
                                      20 F St. N.W.
                                      Suite 850
                                      Washington, D.C. 20001

       Please do not hesitate to call or email me to clarify the request or otherwise expedite and
simplify your efforts to comply.



                                             Best regards,

                                             ICE MILLER LLP



                                             Joshua Schnell




                                                A2
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 11 of 24 PageID# 11




             Exhibit 2
                  Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 12 of 24 PageID# 12




From:                         Vanedra D. Smith - Contractor <vsmith@abilityone.gov>
Sent:                         Wednesday, October 31, 2018 11:30 AM
To:                           Schnell, Joshua
Subject:                      [EXT] RE: FOI-2019-1001 Friskars



Reference: FOIA Request for Records Related to Fiskars Brands, Inc. Products

Dear Mr. Schnell ,

I am writing to acknowledge receipt of your request for information under the Freedom of Information Act
(FOIA), 5 U.S.C. § 552. Your inquiry is addressed to the U.S. AbilityOne Commission – the operational name of the
Committee for Purchase From People Who Are Blind or Severely Disabled.

Please include the request number FOI-2019-1001 in communication that relates to this action. If after further
review of your request, we determine additional clarification is necessary, we will contact you.

Thank you,
Vanedra Smith
U.S. AbilityOne Commission
FOIA Administrator
703 603-2153




                                                                 1
                                                                A3
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 13 of 24 PageID# 13




             Exhibit 3
                     Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 14 of 24 PageID# 14




From:                               Michael Jurkowski [MJurkowski@AbilityOne.gov] <mjurkowski@AbilityOne.gov>
Sent:                               Tuesday, February 26, 2019 1:39 PM
To:                                 Schnell, Joshua
Cc:                                 Timi Kenealy [TKenealy@Abilityone.gov]; Amy Jensen [AJensen@AbilityOne.gov]; Karen Guile
Subject:                            RE: [EXT] RE: Proposed Listing of Gerber Weapon Kits



**EXTERNAL EMAIL**

Joshua,

Thank you for your email.

I do not know what the plan is to provide you a response however, I have copied our new FOIA coordinator, Karen Guile to assist you.

Mike

From: Joshua.Schnell@icemiller.com [mailto:Joshua.Schnell@icemiller.com]
Sent: Tuesday, February 26, 2019 1:35 PM
To: Michael Jurkowski [MJurkowski@AbilityOne.gov] <mjurkowski@AbilityOne.gov>
Cc: Timi Kenealy [TKenealy@Abilityone.gov] <tkenealy@abilityone.gov>; Amy Jensen [AJensen@AbilityOne.gov] <ajensen@AbilityOne.gov>
Subject: RE: [EXT] RE: Proposed Listing of Gerber Weapon Kits

Mike,
Just following up on my below email. Fiskars would very much appreciate an answer regarding whether the AbilityOne Commission
is still considering adding the seven weapon kits to the Procurement List. In addition, we are still waiting on a response to our
attached FOIA request. Given your below email, will the Commission be sending us a "no responsive records" response in the
immediate future? Thanks for any information you can share.
Best,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




          From: Schnell, Joshua
          Sent: Friday, February 8, 2019 12:41 PM
          To: Michael Jurkowski [MJurkowski@AbilityOne.gov]
          Cc: Timi Kenealy [TKenealy@Abilityone.gov]; Amy Jensen [AJensen@AbilityOne.gov]
          Subject: RE: [EXT] RE: Proposed Listing of Gerber Weapon Kits

          Mike,
          I’m not sure I understand where things stand. In the attached July 2018 Federal Register notice, the Commission proposed adding seven
          Gerber weapon kits to the Procurement List. If the Commission hasn’t received a proposal to add these weapon kits, does that mean
          the Commission is no longer considering them for addition to the Procurement List? If so, will the Commission announce its decision in
          the Federal Register?
          Best,
          Josh




           Joshua Schnell
           Partner

                                                                         1
                                                                        A4
            Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 15 of 24 PageID# 15

Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




From: Michael Jurkowski [MJurkowski@AbilityOne.gov] [mailto:mjurkowski@AbilityOne.gov]
Sent: Friday, February 08, 2019 11:28 AM
To: Schnell, Joshua
Cc: Timi Kenealy [TKenealy@Abilityone.gov]; Amy Jensen [AJensen@AbilityOne.gov]
Subject: RE: [EXT] RE: Proposed Listing of Gerber Weapon Kits

**EXTERNAL EMAIL**

Josh,

No status to provide as we have not received a proposal to add the kit to the AbilityOne Procurement List, nor any communication
regarding the project.

Enjoy your weekend,
Mike

From: Joshua.Schnell@icemiller.com [mailto:Joshua.Schnell@icemiller.com]
Sent: Friday, February 8, 2019 8:54 AM
To: Michael Jurkowski [MJurkowski@AbilityOne.gov] <mjurkowski@AbilityOne.gov>
Subject: RE: [EXT] RE: Proposed Listing of Gerber Weapon Kits

Mike,
Can you give me an update on the status of the proposed listing of the Gerber Weapon Kits? I just want to understand where things
stand at the Commission. I am available to talk anytime today except 12-2 p.m. Monday is also wide open for me.
Thanks,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




From: Michael Jurkowski [MJurkowski@AbilityOne.gov] [mailto:mjurkowski@AbilityOne.gov]
Sent: Saturday, November 10, 2018 12:07 PM
To: Schnell, Joshua
Cc: Amy Jensen [AJensen@AbilityOne.gov]
Subject: [EXT] RE: Proposed Listing of Gerber Weapon Kits

Joshua,

Apologizes for the delayed response.

Yes, the request was received the day submitted.

Mike Jurkowski

                                                               2
                                                              A5
               Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 16 of 24 PageID# 16
Business Management Specialist
Commercial Distribution Coordinator (Acting)
U.S. AbilityOne Commission
Business Operations
p: 703-603-2117
email: mjurkowski@abilityone.gov - Web: www.abilityone.gov




This message contains information that may be privileged or confidential and is the property of the U.S. AbilityOne Commission®, an agency of the Federal
Government. It is intended only for the person to whom it is addressed. If you are not the intended recipient, you are not authorized to read, print, retain, copy,
disseminate, distribute, or use this message or any part thereof. If you receive this message in error, please notify the sender immediately and delete all copies of this
message.


From: Joshua.Schnell@icemiller.com [mailto:Joshua.Schnell@icemiller.com]
Sent: Thursday, November 8, 2018 10:54 AM
To: Michael Jurkowski [MJurkowski@AbilityOne.gov] <mjurkowski@AbilityOne.gov>
Subject: FW: Proposed Listing of Gerber Weapon Kits

Mike,
I haven’t heard anything from the Commission about the below email, so I just wanted to confirm that you and Amy received the email
and attachments. Please let me know when you have a minute.
Thanks,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




From: Schnell, Joshua
Sent: Tuesday, October 30, 2018 6:57 PM
To: 'Amy Jensen [AJensen@AbilityOne.gov]'; Michael Jurkowski [MJurkowski@AbilityOne.gov]
Cc: Roberts, Katie; 'Liebling, Jeff'; Woodward, Aaron
Subject: Proposed Listing of Gerber Weapon Kits

Dear Ms. Jensen,
My firm represents Gerber Legendary Blades Division, Fiskars Brands, Inc. (Gerber) with respect to the proposed addition of
seven Gerber products to the AbilityOne Commission's Procurement List. Please find attached a letter and related FOIA
request stating Fiskars' objections to the proposed listing of its products. Thank you for your attention to this matter, and we
look forward to discussing further at the Commission's earliest convenience.
Best,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001



                                                                                3
                                                                               A6
            Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 17 of 24 PageID# 17

To learn more about the firm and its services, visit us at
icemiller.com




******************************************************************************************************
*****************************************************
CONFIDENTIALITY NOTICE: This E-mail and any attachments are confidential and may be protected by legal privilege. If
you are not the intended recipient, be aware that any disclosure, copying, distribution, or use of this E-mail or any attachment
is prohibited. If you have received this E-mail in error, please notify us immediately by returning it to the sender and delete this
copy from your system.
Thank you.
ICE MILLER LLP
******************************************************************************************************
*****************************************************




                                                              4
                                                             A7
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 18 of 24 PageID# 18




             Exhibit 4
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 19 of 24 PageID# 19




                                                                       WRITER’S DIRECT NUMBER: (202) 572-1603
June 28, 2019                                                                       DIRECT FAX: (202) 572-1604
                                                                           EMAIL: Joshua.Schnell@icemiller.com



Sent Via Email

Karen Guile
FOIA Administrator, AbilityOne Commission
U.S. AbilityOne Commission
Jefferson Plaza 2, Suite 10800
1421 Jefferson Davis Highway
Arlington, VA 22202-3259
kguile@abilityone.gov

       RE:      FOIA Request 2019-1001

Dear Ms. Guile:

        My firm represents Fiskars Brands, Inc., and I write regarding the attached October 30,
2018, Freedom of Information Act (FOIA) request that I submitted on Fiskars’ behalf. Under
FOIA, the AbilityOne Commission was required to provide us with records responsive to our
request within approximately 20 business days. Nevertheless, we have been waiting eight months
for a response from the AbilityOne Commission. Accordingly, please be advised that we intend
to enforce our rights under FOIA if the AbilityOne Commission does not provide us with records
responsive to our request by July 12, 2019.

         FOIA imposes strict deadlines on the AbilityOne Commission for responding to records
requests. Specifically, within 20 business days of receiving a FOIA request, the Commission must
(1) determine whether to disclose responsive records and (2) notify the requester of the rationale
for its determination. See 5 U.S.C. § 552(a)(6)(A)(i). This determination must indicate the scope
of the documents that the Commission will produce and any applicable exemptions. See Citizens
for Responsibility & Ethics in Wash. v. Fed. Election Comm’n., 711 F.3d 180, 184 (D.C. Cir.
2013). The Commission may extend the 20-day statutory deadline in “unusual circumstances,”
but only for a maximum of 10 business days. See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). When relying
upon such an extension, the Commission must “provide an estimated date on which the agency
will complete action on the request.” 5 U.S.C. § 552(a)(7)(B)(ii).

        With regards to document production, FOIA requires the AbilityOne Commission to make
records “promptly available” after the 20-day determination. 5 U.S.C. § 552(a)(3)(A). Depending
on the circumstances, promptly available “typically would mean within days or a few weeks of a
‘determination,’ not months or years.” Citizens for Responsibility & Ethics in Wash., 711 F.3d at
188 (citing 5 U.S.C. § 552(a)(3)(A), (a)(6)(C)(i)).




                                               A8
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 20 of 24 PageID# 20



June 28, 2019
Page 2


        Here, the AbilityOne Commission has failed to meet FOIA’s statutory deadlines for eight
months. Fiskars cannot wait any longer to receive the records it is entitled to under FOIA.
Accordingly, if the Commission does not provide us with these records by July 12, 2019, we intend
to enforce our rights in Federal court. Given the eight-month delay, we are confident that the court
will, among other things, order the AbilityOne Commission to produce the responsive records and
pay Fiskars’ legal fees.

        I sincerely hope that we can avoid the need for litigation. Please contact me at your
earliest convenience if you would like to discuss further.



                                                     Best regards,

                                                     ICE MILLER LLP




                                                     Joshua Schnell




                                                A9
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 21 of 24 PageID# 21




                                                                          WRITER’S DIRECT NUMBER: (202) 572-1603
October 30, 2018                                                                       DIRECT FAX: (202) 572-1604
                                                                              EMAIL: Joshua.Schnell@icemiller.com




                                         FOIA REQUEST

Via Email

Tina Ballard
Executive Director
U.S. AbilityOne Commission
Jefferson Plaza 2, Suite 10800
1421 Jefferson Davis Highway
Arlington, VA 22202-3259
tballard@abilityone.gov

        RE:    FOIA Request for Records Related to Fiskars Brands, Inc. Products

Dear Ms. Ballard:

        My firm represents Fiskars Brands, Inc., and I write to request records under the Freedom
of Information Act (FOIA), 5 U.S.C. § 552, and the U.S. AbilityOne Commission regulations at
41 C.F.R. Part 51-8.

   I.       Description of Records Sought

       Please produce records of the following types in the AbilityOne Commission’s
possession, custody, or control:

        (1) All records the Commission has developed, considered, or relied upon with respect to
            the listing or potential listing on the Commission’s Procurement List of products with
            the following National Stock Numbers (NSN): (a) NSN 5180-01-516-3218; (b) NSN
            5180-01-516-3219; (c) NSN 5180-01-516-3220; (d) NSN 5180-01-516-3222; (e)
            NSN 5180-01-516-3224; (f) NSN 5180-01-516-3225; and (g) NSN 5180-015-16-
            3227.

        (2) To the extent not covered by request (1), all records related to the Commission’s
            consideration of the suitability of the NSNs identified in request (1) for addition to the
            Procurement List under the criteria set forth at 41 C.F.R. § 51-2.4.

        (3) All records related to any other Fiskars Brands, Inc. or Gerber products that the
            Commission is considering for addition to the Procurement List.




                                                 A10
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 22 of 24 PageID# 22



October 30, 2018
Page 2


   II.     Willingness to Pay Fees

       Fiskars Brands is willing to pay fees for this request up to $500. Please contact me as soon
as possible if you estimate that the Commission’s fees will exceed this limit.

   III.    FOIA Exemptions

        If the Commission invokes any FOIA exemptions in response to this request, please include
sufficient information for us to assess the basis for each asserted exemption. For example, if the
Commission withholds a record (or portion of a record) under FOIA exemption 4, please identify
why the Commission believes disclosure of the record is likely to cause substantial competitive
harm. Similarly, if the Commission withholds any administrative record documents (or portions
of a document) under FOIA exemption 5, please identify the Commission’s legal authority for
asserting privilege over a document that is part of an administrative record. This information will
help us decide whether to appeal an adverse determination.

   IV.     Conclusion

        Thank you for your attention to this FOIA request. Please send me responsive records on
a rolling basis as the Commission’s search for – or deliberations concerning – certain records
should not delay the production of other records that are ready for production. If possible, please
email the requested records to me at joshua.schnell@icemiller.com. If email is not possible, you
may mail the records to me at the following address:

                                      Joshua Schnell
                                      Ice Miller LLP
                                      20 F St. N.W.
                                      Suite 850
                                      Washington, D.C. 20001

       Please do not hesitate to call or email me to clarify the request or otherwise expedite and
simplify your efforts to comply.



                                             Best regards,

                                             ICE MILLER LLP



                                             Joshua Schnell




                                               A11
Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 23 of 24 PageID# 23




             Exhibit 5
                     Case 1:19-cv-00936-LO-TCB Document 1 Filed 07/18/19 Page 24 of 24 PageID# 24




From:                               Schnell, Joshua
Sent:                               Thursday, July 11, 2019 7:51 PM
To:                                 KGuile@abilityone.gov
Subject:                            RE: FOIA Request 2019-1001


Ms. Guile:
I would very much appreciate an update on the status of our FOIA request and the Commission’s response to our June 28, 2019, letter.
Best,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




From: Schnell, Joshua
Sent: Friday, June 28, 2019 4:42 PM
To: KGuile@abilityone.gov
Subject: FOIA Request 2019-1001

Ms. Guile:
Please find attached a letter regarding FOIA request 2019-1001, which has been pending since October 30, 2018. Thanks for your attention to
this matter, and please let me know if you would like to discuss.
Best,
Josh




Joshua Schnell
Partner
Joshua.Schnell@icemiller.com
p 202-572-1603 f 202-572-1604

Ice Miller LLP
20 F Street N.W.
Suite 850
Washington, DC 20001

To learn more about the firm and its services, visit us at
icemiller.com




                                                                       1
                                                                      A12
